             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

MARY CAGE TARVER STEVENSON, also
known as Mary K. Stevenson, as Trustee of the
James E. Stevenson Family Trust; JAMES E.
STEVENSON III; and SHARYN STEVENSON                        PLAINTIFFS

v.                          No. 3:19-cv-208-DPM

RONALD CAPPS JR.;
and all persons claiming an interest in real property
described herein, located in the Chickasawba
District of Mississippi County, Arkansas              DEFENDANTS

                                 ORDER
     The Stevensons' early motion for partial summary judgment, Ng 34, is
denied without prejudice. Capps's motion for relief, Ng 37, is granted. He
has made the showing required by Federal Rule of Civil Procedure 56(d)(1).
The Court can better address the merits of the Stevensons' argument for
judgment on liability on a more complete record, including the expert
testimony from each side.
     So Ordered.


                                   D .P. Marshall Jr.
                                   United States District Judge
